33 F.3d 51
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl Linwood GREGORY, Plaintiff Appellant,v.Lonnie M. SAUNDERS;  D. Cook;  Mrs. Cook;  SergeantReynolds;  Dr. Carey;  Nurse Murphy;  EleanorStockdale;  Ms. Kanaday-Hill;  LarryHuffman;  V. V. GRANT,Defendants Appellees.
No. 94-6531.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 15, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Cynthia D. Kinser, Magistrate Judge.  (CA-93-271-R)
Earl Linwood Gregory, Appellant Pro Se.
Martha Murphey Parrish, Office of the Attorney General of Virginia, Richmond, Virginia;  Colin James Steuart Thomas, Jr., Timberlake, Smith, Thomas & Moses, P.C., Staunton, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Earl Linwood Gregory appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988) as against several defendants sued.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988);  and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.*   See Robinson v. Parke-Davis & Co., 685 F.2d 912 (4th Cir.1982).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 This Court may also lack jurisdiction to hear this appeal based upon Gregory's apparent late notice of appeal.  However, a remand for a finding by the district court as to when Gregory delivered his notice of appeal to the prison officials pursuant to  Houston v. Lack, 487 U.S. 266 (1988), is not necessary as the appeal is subject to dismissal as interlocutory